  Case 21-40512          Doc 55   Filed 07/30/21 Entered 07/30/21 09:38:05           Desc Main
                                    Document     Page 1 of 2



Eric A. Liepins
ERIC A. LIEPINS, P.C.
12770 Coit Road
Suite 850
Dallas, Texas 75251
Ph. (972) 991-5591
Fax (972) 991-5788

PROPOSED ATTORNEY FOR DEBTOR

                         IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION


IN RE                                                 §
                                                      §
TROPHY HOSPITALITY, LLC.                              §      Case no. 21-40512-11
                                                      §
                                                      §
                                                      §              CHAPTER 11
               DEBTOR                                 §

Certificate of Service


        I hereby certify that a true and correct copy of the Order on Motion for Setting and Request

For Emergency Hearing on Motion to Approve 4001 Agreement was sent to all parties on the

attached Matrix on this the 30th day of July 2021.

                                              Respectfully submitted,


                                              __/s/ Eric Liepins________
                                              ERIC A. LIEPINS
                                              ERIC A. LIEPINS, P.C.
                                              12770 Coit Road
                                              Suite 850
                                              Dallas, Texas 75251
                                              (972) 991-5591
                                              (972) 991-5788 - telecopier

                                             PROPOSED ATTORNEYS FOR DEBTOR
Case 21-40512   Doc 55   Filed 07/30/21 Entered 07/30/21 09:38:05   Desc Main
                           Document     Page 2 of 2
